Citation Nr: 1636958	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  10-47 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a skin disability, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In September 2013, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In a June 2014 Board decision, the claims were reopened and remanded for further evidentiary development.  As will be explained below, review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a January 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The June 2014 Board decision also remanded the issue of entitlement to residuals of shrapnel wound.  In a January 2015 rating decision, service connection was granted for residuals of shrapnel wound to the back and a noncompensable (zero percent) disability rating was assigned.  The Veteran has not disagreed with that decision; that matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).


FINDINGS OF FACT

1.  The Veteran does not have hepatitis C that had its clinical onset in service or that is otherwise related to active duty.

2.  The Veteran does not have a skin disability that had its clinical onset in service or that is otherwise related to active duty, to include exposure to herbicides.


CONCLUSIONS OF LAW

1.  Hepatitis C was not the result of disease or injury incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  A skin disability was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

By a letter dated January 2009, the Veteran was provided all requisite notice, and the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The evidence in the claims file includes VA and private treatment records, as well as service treatment and personnel records.

Pursuant to the June 2014 Board remand, the Veteran was afforded separate VA examinations in August 2014 in order to address the pending claims.  The medical nexus opinions provided contain sufficient evidence by which to decide the matters.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the August 2014 VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").

Thus, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of observable symptoms that are in his or her personal knowledge.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Id.; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

a. Hepatitis C

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles from tattoos, body piercing, and acupuncture.  The fast letter indicates that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.

Here, the Veteran contends that he incurred hepatitis C during his military service.  See, e.g., the September 2013 Board hearing transcript.  For the reasons set forth below, the Board concludes that service connection is not warranted for hepatitis C.

In this case, it is undisputed that the Veteran is currently diagnosed with hepatitis C.  See the private treatment records dated October 2004.

With respect to the incurrence during service, the Veteran asserts that he incurred hepatitis C as a result of in-service blood exposure.  Specifically, he contends that, while serving as a combat infantryman in the Republic of Vietnam, he was routinely exposed to the blood of fellow service members including the handling of the bodies of the deceased.  See the September 2013 Board hearing transcript.  To this end, the Board recognizes that the Veteran is the recipient of the Combat Infantry Badge; as such, the Board does not dispute his in-service exposure to blood.

Service treatment records (STRs), including the October 1969 service separation examination, were absent any documentation of liver problems.  Post-service treatment records show that rectal bleeding was documented in July 1985.  The Veteran was treated for elevated liver enzymes in March 1989; however, a subsequent liver scan was normal, and a screening for hepatitis B was negative.  See the VA treatment records dated March 1989.  The Veteran was afforded a VA examination in March 1989, at which a chronic liver condition was not found.  Private treatment records dated in August 1995 documented the Veteran's eight to ten year history of melena.  Treatment records dated in May 1996 note the Veteran's report of abnormal liver chemistry since the 1970's.  It was indicated that the Veteran had a history of hepatitis C for approximately seven to eight months.  With respect to risk factors, the Veteran denied receiving any blood transfusions, but endorsed a 20 year history of intravenous cocaine use.  See the private treatment record dated May 1996.  Private treatment records dated in June 1996 confirmed a diagnosis of hepatitis C.  Specifically, it was noted that the Veteran was initially evaluated for possible hepatitis C in May 1996; at that time he had a screening for the hepatitis C anti-body, which was positive.  Private treatment records dated in August 2003 demonstrated that the Veteran has admitted to intravenous drug use, as well as, intranasal cocaine use with shared drug paraphernalia.  Private treatment records dated in September 2003 documented the Veteran's report of a remote history of jaundice during his Vietnam service.  A continuing diagnosis of chronic hepatitis C was noted in private treatment records dated from December 2003.  VA treatment records dated in October 2009 noted that the Veteran denied any substance abuse, aside from one instance of marijuana use, in Vietnam or thereafter.

In support of his claim, the Veteran recently submitted a November 2010 letter from Dr. S.W. in which she noted that the Veteran has been under her care since 1997 for conditions including hepatitis C (by history).  Dr. S.W. opined that the Veteran's hepatitis C was likely contracted while the Veteran was in the military service.  In addition, the Veteran submitted a November 2013 disability benefits questionnaire from Dr. S.W. in support of his hepatitis C claim.  In the questionnaire, Dr. S.W. stated that, "[b]lood contamination during active transport of bodies likely caused hepatitis C infection which was treated by antivirus in 1997."  However, in both her November 2010 and November 2013 statements, Dr. S.W. failed to provide any rationale to support her conclusions pertinent to medical nexus.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence); see also Jones v. Shinseki, 23 Vet. App. 382 (2010).  Moreover, Dr. S.W. failed to address the significance, if any, of the Veteran's intravenous and intranasal substance abuse as it pertains to the question of etiology of the Veteran's hepatitis C.  The Board finds that the opinion by Dr. S.W. is less thorough and less probative than the subsequent VA medical opinion.  

Pursuant to the June 2014 Board remand, the Veteran was afforded a VA examination in August 2014, at which time the examiner confirmed a diagnosis of hepatitis C.  The examiner concluded that the Veteran's "[h]epatitis C is LESS likely as not due to [the Veteran's] military service."  The examiner explained that "[m]edical records state history of IV drug and nasal cocaine use.  This history is recognized as the highest known hepatitis C risk, roughly ten times the risk of blood exposure in combat."  The examiner continued, "[t]hus, the great majority of [V]eteran's hepatitis C risk is unrelated to service.  Ref: Briggs, ME Baker C, Hall R et al. 'Prevalence and Risk Factors for Hepatitis C Virus Infection at an Urban Veterans Administration Medical Center.' Hepatology vol. 34 (6) 2001, p. 1200-1205."  The examiner further opined, "Veteran's history of perhaps having jaundice shortly after returning from Vietnam is undocumented.  He states no testing was done.  This history is too vague to be probative."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 295.

A medical opinion, however, based on an inaccurate factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998); see also Leshore v. Brown, 8 Vet. App. 409 (1995).

In this matter, the medical evidence of record shows that the currently diagnosed hepatitis C is not likely due to the Veteran's military service.  Specifically, the Board finds the August 2014 VA opinion particularly probative as to the question of etiology, as the opinion was based upon a thorough review of the record and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Significantly, after reviewing the Veteran's entire medical history, the August 2014 examiner concluded that the Veteran's diagnosed hepatitis C is not etiologically related to his military service.  The rationale was thorough and based on the overall record.

The Veteran has not produced a medical opinion to refute the conclusions set forth in the August 2014 VA medical opinion concerning medical nexus.  As was explained in the VCAA section above, he has been afforded ample opportunity to present competent medical evidence in support of his hepatitis C claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, this VA medical opinion stands unchallenged as competent medical evidence on the crucial question of medical nexus.

The Board has considered the contentions of the Veteran that the currently diagnosed hepatitis C was incurred during his military service.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4.  In this case, the Veteran's assertions as to etiology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  In addition, the Veteran's contentions are contradicted by the findings of the August 2014 VA examiner who specifically considered the Veteran's lay statements and risk factors in rendering his negative opinion.

The Board has considered that lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence.  Additionally, the Board recognizes that as with "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  There is, however, no evidence that the Veteran was diagnosed as having hepatitis C during his military service or for years thereafter.  C.f., Walker, 708 F.3d at 1331.  The Veteran reported a history of jaundice during the Republic of Viet Nam service in a September 2003 private medical report.  There were no findings of jaundice in the service treatment records, including the separation examination report and no pertinent history reported when the Veteran was first seen for liver problems in the late 1980s and mid-1990s.  Crucially, the August 2014 VA examiner considered the Veteran's reported history and assertions of continuing hepatitis C symptomatology in rendering the negative nexus opinion.

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the evidence, including the post-service medical evidence, the uncontradicted VA medical opinion, and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater evidentiary weight.

In conclusion, the preponderance of the evidence is against the claim.  Thus, the benefit-of-the-doubt rule is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


b. Skin disability

As to the claimed skin disability, the Veteran contends that he has a skin disability, which is due to Agent Orange exposure.  See, e.g., the September 2013 Board hearing transcript.  Certain diseases associated with exposure to herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

In this matter, the Board recognizes that the Veteran is currently diagnosed with chronic draining folliculitis of the chin region.  See the letter from Dr. S.W. dated November 2010.  As will be additionally detailed below, the August 2014 VA examiner confirmed a diagnosis of herpes simplex infection.

With regard to in-service disease or injury, it is undisputed that the Veteran served in the Republic of Vietnam; therefore, herbicide exposure is presumed.  The Board additionally observes that the Veteran has contended that he initially began to suffer from a skin rash shortly after his military discharge.  See, e.g., the September 2013 Board hearing transcript & the Veteran's claim dated October 1988.  To this end, the Veteran is competent to testify that he experienced symptoms such as a skin rash shortly after his military service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), (lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge).

The Board notes that, because the diagnosed skin disability is not listed among the Agent Orange-related diseases enumerated in 38 C.F.R. § 3.309(e), medical nexus may not be presumed as a matter of law.  However, notwithstanding the inapplicability of the presumption, the Board is obligated to fully consider the Veteran's claim.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994); see also Brock v. Brown, 10 Vet. App. 155 (1997) (holding that the rationale employed in Combee also applies to claims based on exposure to Agent Orange).

STRs, including the October 1969 service separation examination, were absent any documentation of skin problems.  Post-service treatment records dated in June 1981 noted a diagnosis of Bell's palsy to the left side of the Veteran's face.  Private treatment records documented the Veteran's diagnosis of a chin rash and cellulitis in May 1983.  A chin rash was again noted in October 1986.  A VA examination report dated March 1989 document the Veteran's report of occasional swelling of the chin.  He had no visible lesions at that time and was diagnosed with questionable contact dermatitis.  See the VA examination report dated March 1989.  A VA Agent Orange evaluation dated in August 1988 noted the Veteran's complaints of recurrent boils on his chin and also an itching papule on his right forearm.  At that time, the Veteran described skin problems since 1970, "mostly in the chin with burning sensation."  The evaluator diagnosed the Veteran with an irritated mole and noted that there were no manifestations of chloracne at that time.

In a November 2010 letter, Dr. S.W. indicated that the Veteran has been under her care for chronic facial folliculitis since 1997.  She further indicated that the Veteran had ongoing complaints of a "draining recurrent sore right chin region."  See the letter from Dr. S.W. dated November 2010.  She then opined, "[t]he chronic draining facial folliculitis problem is likely a sequelae to Agent Orange (as frequently reported in the literature)."  Critically, although Dr. S.W. indicated that the Veteran's currently diagnosed skin disability is due to his in-service Agent Orange exposure, she failed to provide a sufficient rationale to support her conclusion.  See Nieves-Rodriguez, supra; see also Hernandez-Tokens, supra.

Photographs submitted by the Veteran in November 2013 are demonstrative of a lesion on the Veteran's chin.  Additionally, at the September 2013 Board hearing, the Veteran testified that he has been suffering from a chronic skin condition since his return from the Republic of Vietnam.

Pursuant to the June 2014 Board Remand, the Veteran was afforded a VA examination in August 2014 at which time the examiner confirmed a diagnosis of herpes simplex infection.  To this end, the examiner documented the Veteran's report of a recurrent skin condition on the chin, which he claims is secondary to Agent Orange exposure.  The examiner noted the Veteran's report of the skin eruption occurring about once a year.  The examiner further stated that the Veteran had brought excellent digital photographs with him from November 2013, which showed "a jagged linear ulcer on the chin, about 1 cm. in length which appears to be draining.  It is surrounded by a cm. of edema and erythema."  To this end, the examiner explained that he "believes that the history of a yearly skin infection associated with pain and ulceration which heals spontaneously over a period of weeks is very typical for herpes simplex.  The photographs [the Veteran] brought support this diagnosis."  The examiner continued, "[t]here are no other infections which occur in exactly the same location on an annual basis and associated with pain and ulceration.  History and appearance are not suggestive of folliculitis."  The examiner noted that "[t]his does represent a chronic disability."

With respect to the question of medical nexus, the August 2014 examiner concluded, "[h]erpes simplex infection of the chin is LESS likely as not due to military service."  The examiner explained, "[t]he only recognized Agent Orange skin condition is chloracne.  The appearance, location, and behavior of the Veteran's condition [are] not consistent with chloracne.  Agent Orange is not known to cause any skin conditions with this behavior and appearance."  The examiner continued, "[t]here is nothing in the STR related to a skin infection.  Herpes simplex is a ubiquitous organism and infections are typically lifelong.  Veteran could have acquired this infection before, during, or after service."  The examiner further opined, "[g]iven military service was only two years, the probability is very high that this infection was acquired outside of service.  There is no evidence that this infection was aggravated by service."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean, 13 Vet. App. at 448-49.  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 295.

A medical opinion, however, based on an inaccurate factual premise is not probative.  See Reonal, 5 Vet. App. at 461.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller, 11 Vet. App. at 348; see also Leshore, supra.

In this matter, the medical evidence of record shows that the currently diagnosed skin disability is not likely due to the Veteran's military service.  Specifically, the Board finds the August 2014 VA opinion particularly probative as to the question of etiology, as the opinion appears to have been based upon a thorough review of the record and thoughtful analysis of the Veteran's entire history.  See Bloom, 12 Vet. App. at 187 (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Significantly, after reviewing the Veteran's entire medical history, the August 2014 examiner concluded that the Veteran's diagnosed skin disability is not etiologically related to his military service.  The rationale was thorough and based on the overall record.

The Veteran has not produced a medical opinion to refute the conclusions set forth in the August 2014 VA medical opinion concerning medical nexus.  As was explained in the VCAA section above, he has been afforded ample opportunity to present competent medical evidence in support of his skin disability claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, this VA medical opinion stands unchallenged as competent medical evidence on the crucial question of medical nexus.

The Board has considered the contentions of the Veteran that the currently diagnosed skin disability was incurred during his military service as a result of presumed herbicide exposure.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson, 581 F.3d at 1316; Kahana, 24 Vet. App. at 433, n. 4.  Here, the Veteran's assertions as to etiology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-9; Falzone, 8 Vet. App. at 403 (lay person competent to testify to pain and visible flatness of his feet); with Clemons, 23 Vet. App. at 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert, 21 Vet. App. at 462 (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio, 606 F.3d at 1382 (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  As indicated above, the examiner specifically addressed the Veteran's contentions concerning herbicide causality, as well as, the evidence of record in rendering his conclusion concerning medical nexus.

The Board has considered that lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence.  Additionally, the Board recognizes that as with "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  There is, however, no evidence that the Veteran was diagnosed as having a skin disability during his military service or for years thereafter.  C.f., Walker, 708 F.3d at 1331.  The separation examination report was negative for pertinent disability and when first seen for skin problems after service in the 1980s, the Veteran did not relate a long term history of pertinent disability.  The initial treatment records reflecting a history of skin problems since service was on examination in 1988 or about the time he first filed a compensation claim for skin disability.  Moreover, the August 2014 VA examiner specifically considered the Veteran's assertions of continuing dermatological symptomatology in rendering the negative nexus opinion.

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the evidence, including the post-service medical evidence, the uncontradicted VA medical opinion, and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater evidentiary weight.

In conclusion, the preponderance of the evidence is against the claim.  Thus, the benefit-of-the-doubt rule is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for a skin disability is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


